Citation Nr: 0125377	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot and 
heel disorder.

2.  Entitlement to service connection for a scrotal abscess.

3.  Entitlement to an initial compensable evaluation for 
chronic rhinitis.  

4.  Entitlement to an initial compensable evaluation for 
right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1979 to February 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was previously before the Board in March 2001, at 
which time it was remanded for further development.  Further 
development still being necessary, the case is again remanded 
in accordance with the instructions below.  


REMAND

Pursuant to the Board's March 2001 remand, the RO scheduled 
the veteran for a series of VA examinations, for which, in 
May 2001, he failed to report.  It is not clear, from a 
review of the record, that the veteran was properly notified 
of the examination, and of the consequences of his failing to 
report.  In conjunction with the action specified below, the 
RO should reschedule the veteran for all indicated VA 
examinations, and notify him of the same at his current 
address of record.  The RO should inform the veteran of the 
consequences of failing to report for VA examination.  A copy 
of all letters pertinent to this matter, and sent to the 
veteran, should be put in the claims folder.  Background 
information set forth and development requested in the March 
2001 remand are again being provided in this remand document, 
with some modification.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

As to the veteran's claims for service connection for a left 
foot and heel disorder and for a scrotal abscess, the Board 
notes that the veteran was last afforded a VA general medical 
examination in June 1998.  At that time, he reported a 
history of pain in the left foot and heel.  The veteran 
stated that he had been told that his claimed disorder was 
the result of compensating for his right foot problems.  The 
examiner reported that examination of the veteran's left foot 
and heel was unremarkable.  The veteran also reported that he 
had a cyst lanced in the scrotal area in 1994 or 1995.  He 
denied having any present problems.  The diagnoses did not 
refer to left foot or heel disorders or to a scrotal 
disorder.

The Board notes that at a January 2001 hearing before the 
undersigned, the veteran testified that he presently suffered 
pain with sexual activity and indicated that he would have a 
hesitancy or reluctance associated with urination.  He also 
complained of continued left foot tenderness.  Additionally, 
the Board notes that at a June 1999 hearing on appeal, the 
veteran testified that another mass seemed to be occurring in 
the same area of his previous scrotal abscess and that he was 
to receive treatment in the next week.  Further, the 
veteran's service medical records indicate that he was 
treated for left foot pain in July 1985.  The examiner 
indicated an assessment of a soft tissue injury.  A later 
July 1985 entry related a similar assessment.  A September 
1993 entry indicated that the veteran was seen for a lump in 
the right testicle with pain.  The assessment was an infected 
sebaceous cyst.  An October 1993 entry indicated an 
assessment which included a right scrotal abscess.

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet. App. 213 (1992).  Given the nature of 
the veteran's contentions including his continued complaints 
as to left foot and scrotal pain; the lack of recent VA 
examinations as to such disorders; the evidence of inservice 
treatment, as noted above; and in consideration of the 
Court's holdings in Colvin and Hatlestad, the Board concludes 
that VA orthopedic and genitourinary examinations would be 
helpful in resolving the issues raised by the instant appeal.

As to the veteran's claims for initial compensable 
evaluations for his service-connected chronic rhinitis and 
right carpal tunnel syndrome, the Board notes that the June 
1998 VA general medical examination report included a 
notation that the veteran reported that he had carpal tunnel 
syndrome.  The veteran stated that when he worked with a 
computer, his right middle, ring and little fingers would 
have numbness and tingling.  He also complained of forearm 
pain.  The veteran further reported a history of being 
allergic to pollen.  The examiner noted that there was no 
tenderness or swelling of the right wrist.  There was a full 
range of movement of the right wrist associated with no pain.  
The neurological examination was unremarkable.  The examiner 
also indicated that there was no tenderness over the 
veteran's sinuses and that his nose, mouth and throat looked 
clear.  The diagnoses included carpal tunnel syndrome, right 
wrist and headaches.

The Board observes that at the January 2001 hearing before 
the undersigned, the veteran reported that he had right wrist 
pain as well as numbness in his fingers.  He also stated that 
he suffered headaches all the time as a result of his chronic 
rhinitis.  The veteran indicated that he had crusting in his 
nasal passages as well as drainage.  Given the nature of the 
veteran's contentions; the lack of recent VA examinations as 
to his service-connected right carpal tunnel syndrome and 
chronic rhinitis; and in consideration of the cases noted 
above, the Board concludes that additional VA examinations as 
to such disorders are necessary prior to appellate review.

Again, it is noted that at a June 1999 personal hearing, the 
veteran specifically referred to treatment he was to receive 
at Fort Rucker.  In September 1999, the RO requested that the 
veteran provide such records.  Pursuant to the Board's March 
2001 remand, the RO, in April 2001, requested that the 
veteran provide VA with any information about medical 
treatment he may have received since February 1998.  The RO 
also advised the veteran, in correspondence sent to the 
veteran's last known address of record, to provide such 
information to VA by June 2001.  A copy of this item of 
correspondence, dated in April 2001, is associated with the 
claims file.  No further action regarding this specific 
matter is deemed necessary.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed left 
foot and heel disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of any diagnosed left foot and heel 
disorders and to comment on the 
relationship, if any, between any such 
disorders and the veteran's period of 
service.  The examiner should also provide 
an opinion as to whether it is equally 
probable, or as likely as not, that any 
diagnosed left foot or heel disorders are 
etiologically or causally related to or 
were aggravated by the veteran's service- 
connected residuals of a right foot injury 
with fracture of the 3rd and 4th 
metatarsals.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  A complete 
rationale for any opinion expressed should 
be provided.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.

3.  The RO should schedule the veteran for 
a VA genitourinary examination to 
determine the likely etiology of his 
claimed scrotal abscess.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of any diagnosed scrotal disorder 
and to comment on the relationship, if 
any, between any such disorder and the 
veteran's period of service.  A complete 
rationale for any opinion expressed should 
be provided.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.

4.  The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist in order to determine the 
severity of his service-connected chronic 
rhinitis.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. Specific 
reference should be made to the criteria 
indicated under Diagnostic Code 6522.  The 
examiner should comment as to whether 
veteran's claimed headaches are a residual 
of his service-connected chronic rhinitis.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.

5.  The RO should schedule the veteran for 
a VA neurological examination in order to 
determine the severity of his service-
connected right carpal tunnel syndrome.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail. Specific reference 
should be made to the criteria indicated 
under Diagnostic Code 8515.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.

6.  A copy of correspondence sent to the 
veteran notifying him of the time and 
place of his examination, should be 
associated with the claims file.  Such 
correspondence should reflect the address 
to which notice was sent.  Such 
correspondence should also include an 
explanation to the veteran of the 
consequences of his failing to report for 
the scheduled examination.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

8.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The appellant, who is the veteran in 
this case, has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


